Citation Nr: 1810802	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-11 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) in New Orleans, Louisiana that in relevant part denied service connection for a back disability.

In September 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the September 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A current low back disability due to disease or injury has not been demonstrated.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

In order to obtain direct service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)

Secondary service connection is provided for disability that is proximately caused or aggravated by a service connected disability.  38 C.F.R. § 3.310.

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a current back disability as the result of a motor vehicle accident (MVA) that occurred during active service.  See VA 21-4176 Report of Accidental Injury in Support of Claim for Compensation.

A May 1963 Narrative Summary note documents that the Veteran was a passenger in a MVA with a diagnosis of concussion, multiple abrasions, and multiple lip lacerations.

Service treatment records from the Veteran's period of active service do not reflect any complaints related to his back.  His back was noted to be normal on both his entrance and separation examinations.

January 2008 private medical records from Dr. Huff indicate treatment for low back pain.  No diagnosis was noted within the records received. 

In the Veteran's substantive appeal, he asserted that he has been treated at the VA medical center in Shreveport, Louisiana.  See May 2012 Form 9.

In a September 2016 Board remand, the Board requested, in pertinent part, that the Veteran's treatment records from the VA medical center in Shreveport, Louisiana be obtained and IF (emphasis added) those records showed a diagnosed back disability, schedule the Veteran for a VA medical examination.

VAMC records subsequently received do not show a diagnosis of a back disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran is competent to report a contemporaneous medical diagnosis, and current back disability; the Veteran in this case has provided little information pertaining to a current back disability.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His description and treatment of back pain without any underlying disability is insufficient to show a current disability.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  

The preponderance of the evidence is against a finding of a current back disability.  As such the evidence is against the claim.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for a back disability is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


